Weinstein, J.,
dissents and votes to reverse the judgment appealed from, confirm the determination, and dismiss the proceeding on the merits, with the following memorandum: I find no basis in the record to support Special Term’s conclusion that it was arbitrary and capricious for the respondent commissioner to terminate the petitioner’s employment as a senior sewage treatment plant operator without a hearing. Upon review of the record and in consideration of the fact that a prior stipulation of settlement provided that the petitioner, who was placed on probation, could be dismissed without a hearing if his job performance was adversely affected by alcohol, I conclude that a rational basis existed to support the determination to dismiss the petitioner without a hearing (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231).
The record contains eyewitness testimony to the effect that the petitioner, while at work on the morning of March 20, 1984, exhibited an inability to lead his subordinates as a senior operator. His behavior was indicative of intoxication— swearing in a loud and abusive manner, swaying back and forth, and an apparent inability to walk or stand. Moreover, an eyewitness detected the aroma of alcohol on the petitioner’s breath. A second eyewitness confirmed the fact that the petitioner’s speech at the time was hesitant and slightly slurred and that he smelled of alcohol. One of the employees even took a photograph of the petitioner asleep in the control room during the work shift.
The confusion emanating from the failure of the notice of infraction to specifically mention the petitioner’s intoxication is explainable. The employee who prepared the notice of infraction was under the impression that he was not permitted to make such a determination on the report. Rather, it was his belief that in order to determine whether an employee was intoxicated while on duty, it would be necessary to administer a chemical test to confirm his opinion concerning that individual’s state of sobriety. Robert Carballeira, the principal engineer and general supervisor of operations at the subject facility, testified that he too had been advised that it would be impossible to commence an action against an employee for on-the-job intoxication unless that employee’s intoxication could be corroborated with a "meter” such as the police utilize. Consequently, he advised his subordinates not to write anyone up for intoxication unless it could be proven. Rather, the subordinates should write up the obvious effects of a particular case, i.e., sleeping on the job. Carballeira unequiv*888ocally testified on redirect examination that the petitioner’s employment was terminated because he was intoxicated which resulted in his sleeping on the job. This conclusion was confirmed by two eyewitnesses. Moreover, when confronted with accusations of his intoxication on the morning of March 20, 1984, the petitioner expressed remorse, admitted that he was wrong and vowed to try to do better.
Under the circumstances, the appellant’s decision to terminate the petitioner’s employment was not arbitrary, capricious, or irrational.